DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 10/05/2022 has been entered. Claims 1, 4-10, 13-16, and 19-26 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objection of claims 1-20 previously set forth in the Non-Final Office Action mailed 08/03/2022.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-10, 16 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Levene et al (US 5743266), hereinafter Levene, in view of Frinking et al (US 20090324030), hereinafter Frinking 030.
Regarding claim 1, Levene teaches a non-transitory computer-readable storage medium (52) for contrast enhanced ultrasound quantification imaging (“The present invention relates in general to a method for processing a sequence of contrast-enhanced ultrasonic images and, in particular, to a method for colorizing a sequence of diagnostic ultrasound images in real-time which are characterized by one or more parameters.” Col. 1, l. 5-11) configured with instructions (54) executable by one or more processors (44, 46) to cause the one or more processors to perform operations (“Image processor 44 takes these digital signals and processes them to provide real-time colorized video images as output. The current embodiment of image processor 44 comprises a central processing unit 46, trackball 48 for user-supplied input of predefined regions of interest, keyboard 50, and memory 52. Memory 52 may be large enough to retain several video images and store the colorization method 54 of the present invention. CPU 44 thus colorizes video images according to stored colorization method 54.” Col. 8, l. 18-27, Fig. 4) comprising:
obtaining, for each location of multiple locations (“for each pixel” Col. 9, l. 15-20; 12, 14, 16, X, Y, Z; Fig. 2A) in a region of interest (C-ROI, Col. 8, l. 47-53; 10, Fig. 2A), a time-dependent ultrasound signal with respect to the region of interest for a time period (TIME, Figs. 2B-D)(“in FIG. 2B, a typical time-intensity curve is shown for heart anterior region X. From time at zero (i.e. the extreme left hand side of the graph) to maximum 24, the increasing portion of this graph is due to the wash-in of contrast agent into anterior region X. At maximum 24, the anterior region X reaches its greatest concentration of contrast agent.” Col. 2, l. 35-65.  “In step 90, for each pixel in the C-ROI, a slope and intercept of pixel intensity vs. time for the baseline frames is calculated.” Col. 9, l. 15-20, Fig. 6);
determining, for the each location (“for each pixel” Col. 9, l. 15-20; 96, Fig. 6), a time intensity curve based at least on the obtained time-dependent ultrasound signal for the time period (“From the detected wave reflections, graphs, such as shown in FIGS. 2B-2D, may be generated. These graphs represent the mean image intensity of a particular ROI as a function of time. Thus, in FIG. 2B, a typical time-intensity curve is shown for heart anterior region X. From time at zero (i.e. the extreme left hand side of the graph) to maximum 24, the increasing portion of this graph is due to the wash-in of contrast agent into anterior region X. At maximum 24, the anterior region X reaches its greatest concentration of contrast agent.” Col. 2, l. 50 – col. 3, l. 24. “In step 90, for each pixel in the C-ROI, a slope and intercept of pixel intensity vs. time for the baseline frames is calculated.” Col. 9, l. 15-20. “With the baseline intensity calculated for each pixel, the pixel intensity is calculated by subtracting the estimated baseline from the observed intensity. Once the pixel intensity has been calculated, the parameter of interest is then calculated in step 96. As will be discussed below, the parameter of interest may be one of many that relate the intensity of the pixel into the time of the observed intensity. Currently, these parameters include: time-to-arrival data” Col. 9, l. 37-46; Fig. 6);
determining, for the each location, a peak value (“peak”) of the time intensity curve (“The time-intensity data generated reflects the wash-in, peak and the wash-out rates (i.e. that portion of the time-intensity curve prior to, during and after maximum intensity, respectively) of contrast-agent enhanced blood from a particular ROI.” Col. 4, l. 18-22);
determining, for the each location, a global threshold based at least on the peak value (“Thus, individual pixels are colored when they meet or exceed a certain intensity threshold at a specific time” Col. 10, l. 1-59. The global threshold is based at least on the peak value because it cannot be higher than the peak value);
determining, for the each location (“for a given pixel” Col. 5, l. 45-50), a relative time instant (“a predetermined amount of time”) that the obtained time-dependent ultrasound signal reaches the global threshold (“Time-to-arrival colorization depicts the time that a given pixel achieves a given intensity threshold. A later time to threshold for a given pixel is colored differently than pixels that achieve threshold a predetermined amount of time before or after that later time.” Col. 5, l. 45-50. “Thus, individual pixels are colored when they meet or exceed a certain intensity threshold at a specific time--otherwise the pixel remains uncolored. Under the current embodiment of this parameter, pixels are colored yellow if they exceed threshold within a certain time, t.sub.1 ; green if they have exceeded threshold between time t.sub.1 and another time t.sub.2 ; blue if threshold occurs between t.sub.2 and a later time t.sub.3 ; and red if threshold occurs between t.sub.3 and a later time t.sub.4.” Col. 10, l. 1-12); and
generating a structural image of the region of interest (Figs. 8A-8F) based at least on the determined relative time instant of the each location, wherein the generated structural image displays different time instants that ultrasound signals corresponding to different locations in the region of interest reach the global threshold (“FIGS. 8A-8F show a series of six frames that have been colorized using the time-to-arrival parameter. Thus, individual pixels are colored when they meet or exceed a certain intensity threshold at a specific time… pixels are colored yellow if they exceed threshold within a certain time, t.sub.1 ; green if they have exceeded threshold between time t.sub.1 and another time t.sub.2 ; blue if threshold occurs between t.sub.2 and a later time t.sub.3 ; and red if threshold occurs between t.sub.3 and a later time t.sub.4.”. Col. 10, l. 1-12).
 Levene does not teach obtaining a percentage threshold for the peak value, wherein the percentage threshold is same for the multiple locations; determining, for the each location, a global threshold based at least on the peak value and the percentage threshold.
However, in the medical ultrasound imaging field of endeavor, Frinking 030 discloses instantaneous visualization of contrast agent concentration in imaging applications, which is analogous art. Frinking 030 teaches obtaining a percentage threshold (“1-10%”) for the peak value (“the maximum linearized signal”) (“The threshold TH may set to be higher than a corresponding (reduced) contribution of the tissues in the linearized signal (i.e., higher than a linearized limit, which is obtained by linearizing an original limit of the contribution of the tissues in the echo signal). For this purpose, the threshold TH may be set to a predefined percentage of the maximum linearized signal; for example, the threshold TH may chosen in the range of 1-10%, for example in the range of 4-7%, such as equal to 5%, of the maximum linearized signal. In this way, the linearized values that are higher than the threshold TH represent the contrast agent only” [0062]), wherein the percentage threshold is same for the multiple locations (“the ROI” [0022]) (“a plurality of original values...This result is achieved by operating on a set of selected locations, which set may include all the locations of the original images or a portion thereof (for example, in a region or interest, or ROI)." [0014]. “Typically, the linearized value is proportional to a local echo power.” [0015]. “For this purpose, … a linearized image is generated by linearizing the compressed values for the pixels within the ROI; the linearized values so obtained are then compared with the threshold.” [0022]).
Therefore, based on Frinking 030’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Levene to have the step of obtaining a percentage threshold, as taught by Frinking 030, in order to facilitate processing to substantially reduce the contribution of the tissue (Frinking 030: [0018]). In the combined invention of Levene and Frinking 030, determining, for the each location, the global threshold is based at least on the peak value and the percentage threshold, because Levene already implies by the recitation of the “certain intensity threshold” (Col. 10, l. 1-59) that the global threshold can be less than the peak value, while Frinking 030 teaches that the threshold is set to be a percentage of a measured value. This combination of teachings does not change the way Levene’s invention operates.

Regarding claim 9, Levene modified by Frinking 030 teaches the non-transitory computer-readable storage medium of claim 1, wherein Levene teaches that before the obtaining the time-dependent ultrasound signal, the operations further comprise:
obtaining a user-input (126) to determine an end of the time period (“Succeeding frames are processed starting at step 104 in FIG. 7…Lastly, the current method looks for user-supplied termination in step 126 to complete the colorization process.” Col. 9, l. 54-67).
Regarding claim 10, Levene teaches a system (38) for contrast enhanced ultrasound quantification imaging (“The present invention relates in general to a method for processing a sequence of contrast-enhanced ultrasonic images and, in particular, to a method for colorizing a sequence of diagnostic ultrasound images in real-time which are characterized by one or more parameters.” Col. 1, l. 5-11; fig. 4), comprising:
an ultrasound transducer (36, 40) configured to emit and receive ultrasound waves reflected from a region of interest (C-ROI, Col. 8, l. 47-53; 12, 14, 16, X, Y, Z; Fig. 2A) and generate ultrasound signals based on the received ultrasound waves (“A transducer is placed on the patient, proximate to heart muscle 32. An injection (34) of contrast agent is made into the patient's vein so that the contrast agent reaches the heart and interacts with the ultrasound waves generated by transducer 36. Sound waves reflected and detected at transducer 36 are sent as input into image processing system 38.” Col. 7, l. 54-61, Figs. 3-4; “Ultrasound scanner 40 encompasses any means of radiating ultrasound waves to the region of interest and detecting the reflected waves. Scanner 40 could comprise transducer 36 and a means of producing electrical signals in accordance with the reflected waves detected…” Col. 8, l. 1-34, Fig. 4); and
a computing system (44) comprising: 
one or more processors (CPU, 46), and one or more non-transitory computer-readable storage media (52) coupled to the one or more processors (seen in Fig. 4) and having instructions stored thereon (54) that are executable by the one or more processors to cause the one or more processors to perform operations (“Image processor 44 takes these digital signals and processes them to provide real-time colorized video images as output. The current embodiment of image processor 44 comprises a central processing unit 46, trackball 48 for user-supplied input of predefined regions of interest, keyboard 50, and memory 52. Memory 52 may be large enough to retain several video images and store the colorization method 54 of the present invention. CPU 44 thus colorizes video images according to stored colorization method 54.” Col. 8, l. 18-27, Fig. 4) comprising:
obtaining, for each location of multiple locations (“for each pixel” Col. 9, l. 15-20; 12, 14, 16, X, Y, Z; Fig. 2A) in a region of interest (C-ROI, Col. 8, l. 47-53; 10, Fig. 2A), a time-dependent ultrasound signal with respect to the region of interest for a time period (TIME, Figs. 2B-D)(“in FIG. 2B, a typical time-intensity curve is shown for heart anterior region X. From time at zero (i.e. the extreme left hand side of the graph) to maximum 24, the increasing portion of this graph is due to the wash-in of contrast agent into anterior region X. At maximum 24, the anterior region X reaches its greatest concentration of contrast agent.” Col. 2, l. 35-65. “In step 90, for each pixel in the C-ROI, a slope and intercept of pixel intensity vs. time for the baseline frames is calculated.” Col. 9, l. 15-20, Fig. 6);
determining, for the each location (“for each pixel” Col. 9, l. 15-20; 96, Fig. 6), a time intensity curve based at least on the obtained time-dependent ultrasound signal for the time period (“From the detected wave reflections, graphs, such as shown in FIGS. 2B-2D, may be generated. These graphs represent the mean image intensity of a particular ROI as a function of time. Thus, in FIG. 2B, a typical time-intensity curve is shown for heart anterior region X. From time at zero (i.e. the extreme left hand side of the graph) to maximum 24, the increasing portion of this graph is due to the wash-in of contrast agent into anterior region X. At maximum 24, the anterior region X reaches its greatest concentration of contrast agent.” Col. 2, l. 50 – col. 3, l. 24. “In step 90, for each pixel in the C-ROI, a slope and intercept of pixel intensity vs. time for the baseline frames is calculated.” Col. 9, l. 15-20. “With the baseline intensity calculated for each pixel, the pixel intensity is calculated by subtracting the estimated baseline from the observed intensity. Once the pixel intensity has been calculated, the parameter of interest is then calculated in step 96. As will be discussed below, the parameter of interest may be one of many that relate the intensity of the pixel into the time of the observed intensity. Currently, these parameters include: time-to-arrival data” Col. 9, l. 37-46; Fig. 6);
determining, for the each location, a peak value (“peak”) of the time intensity curve (“The time-intensity data generated reflects the wash-in, peak and the wash-out rates (i.e. that portion of the time-intensity curve prior to, during and after maximum intensity, respectively) of contrast-agent enhanced blood from a particular ROI.” Col. 4, l. 18-22);
determining, for the each location, a global threshold based at least on the peak value (“Thus, individual pixels are colored when they meet or exceed a certain intensity threshold at a specific time” Col. 10, l. 1-59. The global threshold is based at least on the peak value because it cannot be higher than the peak value);
determining, for the each location (“for a given pixel” Col. 5, l. 45-50), a relative time instant (“a predetermined amount of time”) that the time-dependent ultrasound signal reaches the global threshold (“Time-to-arrival colorization depicts the time that a given pixel achieves a given intensity threshold. A later time to threshold for a given pixel is colored differently than pixels that achieve threshold a predetermined amount of time before or after that later time.” Col. 5, l. 45-50. “Thus, individual pixels are colored when they meet or exceed a certain intensity threshold at a specific time--otherwise the pixel remains uncolored. Under the current embodiment of this parameter, pixels are colored yellow if they exceed threshold within a certain time, t.sub.1 ; green if they have exceeded threshold between time t.sub.1 and another time t.sub.2 ; blue if threshold occurs between t.sub.2 and a later time t.sub.3 ; and red if threshold occurs between t.sub.3 and a later time t.sub.4.” Col. 10, l. 1-12); and
generating a structural image of the region of interest (Figs. 8A-8F) based at least on the determined relative time instant of the each location, wherein the generated structural image displays different time instants that ultrasound signals corresponding to different locations in the region of interest reach the global threshold (“FIGS. 8A-8F show a series of six frames that have been colorized using the time-to-arrival parameter. Thus, individual pixels are colored when they meet or exceed a certain intensity threshold at a specific time… pixels are colored yellow if they exceed threshold within a certain time, t.sub.1 ; green if they have exceeded threshold between time t.sub.1 and another time t.sub.2 ; blue if threshold occurs between t.sub.2 and a later time t.sub.3 ; and red if threshold occurs between t.sub.3 and a later time t.sub.4.”. Col. 10, l. 1-12).
Levene does not teach obtaining a percentage threshold for the peak value, wherein the percentage threshold is same for the multiple locations; determining, for the each location, a global threshold based at least on the peak value and the percentage threshold.
However, in the medical ultrasound imaging field of endeavor, Frinking 030 discloses instantaneous visualization of contrast agent concentration in imaging applications, which is analogous art. Frinking 030 teaches obtaining a percentage threshold (“1-10%”) for the peak value (“the maximum linearized signal”) (“The threshold TH may set to be higher than a corresponding (reduced) contribution of the tissues in the linearized signal (i.e., higher than a linearized limit, which is obtained by linearizing an original limit of the contribution of the tissues in the echo signal). For this purpose, the threshold TH may be set to a predefined percentage of the maximum linearized signal; for example, the threshold TH may chosen in the range of 1-10%, for example in the range of 4-7%, such as equal to 5%, of the maximum linearized signal. In this way, the linearized values that are higher than the threshold TH represent the contrast agent only” [0062]), wherein the percentage threshold is same for the multiple locations (“the ROI” [0022]) (“a plurality of original values...This result is achieved by operating on a set of selected locations, which set may include all the locations of the original images or a portion thereof (for example, in a region or interest, or ROI)." [0014]. “Typically, the linearized value is proportional to a local echo power.” [0015]. “For this purpose, … a linearized image is generated by linearizing the compressed values for the pixels within the ROI; the linearized values so obtained are then compared with the threshold.” [0022]).
Therefore, based on Frinking 030’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Levene to have the step of obtaining a percentage threshold, as taught by Frinking 030, in order to facilitate processing to substantially reduce the contribution of the tissue (Frinking 030: [0018]). In the combined invention of Levene and Frinking 030, determining, for the each location, the global threshold is based at least on the peak value and the percentage threshold, because Levene already implies by the recitation of the “certain intensity threshold” (Col. 10, l. 1-59) that the global threshold can be less than the peak value, while Frinking 030 teaches that the threshold is set to be a percentage of a measured value. This combination of teachings does not change the way Levene’s invention operates.

Regarding claim 16, Levene modified by Frinking 030 teaches a method for contrast enhanced ultrasound quantification imaging (“The present invention relates in general to a method for processing a sequence of contrast-enhanced ultrasonic images and, in particular, to a method for colorizing a sequence of diagnostic ultrasound images in real-time which are characterized by one or more parameters.” Col. 1, l. 5-11), comprising:
obtaining, for each location of multiple locations (“for each pixel” Col. 9, l. 15-20; 12, 14, 16, X, Y, Z; Fig. 2A) in a region of interest (C-ROI, Col. 8, l. 47-53; 10, Fig. 2A), a time-dependent ultrasound signal with respect to the region of interest for a time period (TIME, Figs. 2B-D) (“in FIG. 2B, a typical time-intensity curve is shown for heart anterior region X. From time at zero (i.e. the extreme left hand side of the graph) to maximum 24, the increasing portion of this graph is due to the wash-in of contrast agent into anterior region X. At maximum 24, the anterior region X reaches its greatest concentration of contrast agent.” Col. 2, l. 35-65.  “In step 90, for each pixel in the C-ROI, a slope and intercept of pixel intensity vs. time for the baseline frames is calculated.” Col. 9, l. 15-20, Fig. 6);
determining, for the each location (“for each pixel” Col. 9, l. 15-20; 96, Fig. 6), a time intensity curve based at least on the obtained time-dependent ultrasound signal for the time period (“From the detected wave reflections, graphs, such as shown in FIGS. 2B-2D, may be generated. These graphs represent the mean image intensity of a particular ROI as a function of time. Thus, in FIG. 2B, a typical time-intensity curve is shown for heart anterior region X. From time at zero (i.e. the extreme left hand side of the graph) to maximum 24, the increasing portion of this graph is due to the wash-in of contrast agent into anterior region X. At maximum 24, the anterior region X reaches its greatest concentration of contrast agent.” Col. 2, l. 50 – col. 3, l. 24. “In step 90, for each pixel in the C-ROI, a slope and intercept of pixel intensity vs. time for the baseline frames is calculated.” Col. 9, l. 15-20. “With the baseline intensity calculated for each pixel, the pixel intensity is calculated by subtracting the estimated baseline from the observed intensity. Once the pixel intensity has been calculated, the parameter of interest is then calculated in step 96. As will be discussed below, the parameter of interest may be one of many that relate the intensity of the pixel into the time of the observed intensity. Currently, these parameters include: time-to-arrival data” Col. 9, l. 37-46; Fig. 6);
determining, for the each location, a peak value (“peak”) of the time intensity curve (“The time-intensity data generated reflects the wash-in, peak and the wash-out rates (i.e. that portion of the time-intensity curve prior to, during and after maximum intensity, respectively) of contrast-agent enhanced blood from a particular ROI.” Col. 4, l. 18-22);
determining, for the each location, a global threshold based at least on the peak value (“Thus, individual pixels are colored when they meet or exceed a certain intensity threshold at a specific time” Col. 10, l. 1-59. The global threshold is based at least on the peak value because it cannot be higher than the peak value);
determining, for the each location (“for a given pixel” Col. 5, l. 45-50), a relative time instant (“a predetermined amount of time”) that the time-dependent ultrasound signal reaches the global threshold (“Time-to-arrival colorization depicts the time that a given pixel achieves a given intensity threshold. A later time to threshold for a given pixel is colored differently than pixels that achieve threshold a predetermined amount of time before or after that later time.” Col. 5, l. 45-50. “Thus, individual pixels are colored when they meet or exceed a certain intensity threshold at a specific time--otherwise the pixel remains uncolored. Under the current embodiment of this parameter, pixels are colored yellow if they exceed threshold within a certain time, t.sub.1 ; green if they have exceeded threshold between time t.sub.1 and another time t.sub.2 ; blue if threshold occurs between t.sub.2 and a later time t.sub.3 ; and red if threshold occurs between t.sub.3 and a later time t.sub.4.” Col. 10, l. 1-12); and
generating a structural image of the region of interest (Figs. 8A-8F) based at least on the determined relative time instant of the each location, wherein the generated structural image displays different time instants that ultrasound signals corresponding to different locations in the region of interest reach the global threshold (“FIGS. 8A-8F show a series of six frames that have been colorized using the time-to-arrival parameter. Thus, individual pixels are colored when they meet or exceed a certain intensity threshold at a specific time… pixels are colored yellow if they exceed threshold within a certain time, t.sub.1 ; green if they have exceeded threshold between time t.sub.1 and another time t.sub.2 ; blue if threshold occurs between t.sub.2 and a later time t.sub.3 ; and red if threshold occurs between t.sub.3 and a later time t.sub.4.”. Col. 10, l. 1-12).
Levene does not teach obtaining a percentage threshold for the peak value, wherein the percentage threshold is same for the multiple locations; determining, for the each location, a global threshold based at least on the peak value and the percentage threshold.
However, in the medical ultrasound imaging field of endeavor, Frinking 030 discloses instantaneous visualization of contrast agent concentration in imaging applications, which is analogous art. Frinking 030 teaches obtaining a percentage threshold (“1-10%”) for the peak value (“the maximum linearized signal”) (“The threshold TH may set to be higher than a corresponding (reduced) contribution of the tissues in the linearized signal (i.e., higher than a linearized limit, which is obtained by linearizing an original limit of the contribution of the tissues in the echo signal). For this purpose, the threshold TH may be set to a predefined percentage of the maximum linearized signal; for example, the threshold TH may chosen in the range of 1-10%, for example in the range of 4-7%, such as equal to 5%, of the maximum linearized signal. In this way, the linearized values that are higher than the threshold TH represent the contrast agent only” [0062]), wherein the percentage threshold is same for the multiple locations (“the ROI” [0022]) (“a plurality of original values...This result is achieved by operating on a set of selected locations, which set may include all the locations of the original images or a portion thereof (for example, in a region or interest, or ROI)." [0014]. “Typically, the linearized value is proportional to a local echo power.” [0015]. “For this purpose, … a linearized image is generated by linearizing the compressed values for the pixels within the ROI; the linearized values so obtained are then compared with the threshold.” [0022]).
Therefore, based on Frinking 030’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Levene to have the step of obtaining a percentage threshold, as taught by Frinking 030, in order to facilitate processing to substantially reduce the contribution of the tissue (Frinking 030: [0018]). In the combined invention of Levene and Frinking 030, determining, for the each location, the global threshold is based at least on the peak value and the percentage threshold, because Levene already implies by the recitation of the “certain intensity threshold” (Col. 10, l. 1-59) that the global threshold can be less than the peak value, while Frinking 030 teaches that the threshold is set to be a percentage of a measured value. This combination of teachings does not change the way Levene’s invention operates.
Regarding claim 23, Levene modified by Frinking 030 teaches the system of claim 10, wherein Levene teaches that before the obtaining the time-dependent ultrasound signal, the operations further comprise:
obtaining a user-input (126) to determine an end of the time period (“Succeeding frames are processed starting at step 104 in FIG. 7…Lastly, the current method looks for user-supplied termination in step 126 to complete the colorization process.” Col. 9, l. 54-67).

Claims 4-5, 13, 19, 21, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Levene and Frinking 030 as applied to claims 1, 10, and 16, and further in view of Yoshida et al (US 20110245675), hereinafter Yoshida.
Regarding claim 4, Levene modified by Frinking 030 teaches the non-transitory computer-readable storage medium of claim 1, wherein:
Levene teaches that the different time instants indicate different blood perfusion rates in the plurality of blood vessels (“FIG. 8A is the first frame in the series and is taken prior to the arrival of the contrast agent; thus, no color is added to the frame. At the time of FIG. 8B, time has elapsed to somewhere between t.sub.1 and t.sub.2, as defined above, because the colors yellow and green are now visible. At this time, it is clear that perfusion all around the heart muscle is occurring--even in the posterior region of the heart, since some of the posterior area has been colored yellow… Additionally noted in FIGS. 8E and 8F, the right lateral region has been colorized red. This red colorization cannot be explained away as due to the effects of attenuation. The only other plausible explanation for the late "time-to-arrival" threshold is that there is some restriction in the flow of blood to this particular region--potentially a diseased condition.” Col. 10, l. 1-59). 
Levene modified by Frinking 030 does not teach that the region of interest comprises a plurality of blood vessels of different sizes.
However, Yoshida discloses ultrasonic diagnostic apparatus, ultrasonic image processing apparatus, and medical diagnostic imaging apparatus, which is analogous art. Yoshida teaches that the region of interest comprises a plurality of blood vessels of different sizes (“the image generation unit 25 utilizes the first volume data for each time phase associated with an analysis period (a period that is an analysis target of the four-dimensional parametric imaging in a predetermined period) in the first volume data over the predetermined period to generate second volume data indicative of temporal information concerning the contrast agent (a step S4). Here, the temporal information concerning the contrast agent is, e.g., an arrival time of the contrast agent at each position, a peak time of a signal value (or a luminance value), a Wash-In time, or a Wash-Out time.” [0059] “A technique according to this embodiment utilizes variance values to express the plurality of pieces of temporal information present along the eye direction. For example, in a region where blood vessels of a tumor and the like are complicated, the temporal information has a large variance in the depth direction. On the other hand, in a region that mainly consists of capillary blood vessels (perfusions) without large blood vessels, the temporal information has a small variance. That is, for example, whether staining is even or uneven or whether a large quantity of blood vessels and the like are contained can be expressed by changing a color in accordance with a variance.” [0085]. Note that the “complicated” tumor blood vessels are of different sizes because “the temporal information has a large variance in the depth direction” as opposed to the “capillary blood vessels” with the “small variance” because they are about the same size).
Therefore, based on Yoshida’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Levene and Frinking 030 to have the region of interest that comprises a plurality of blood vessels of different sizes, as taught by Yoshida, in order to facilitate tumor detection (Yoshida: [0085]).
Regarding claim 5, Levene modified by Frinking 030 and Yoshida teaches the non-transitory computer-readable storage medium of claim 4.
Levene teaches that the displayed different time instants correspond to the different locations in the region of interest (“the posterior region”, “the right lateral region” Col. 10, l. 1-59) and are color-coded (“pixels are colored yellow if they exceed threshold within a certain time, t.sub.1 ; green if they have exceeded threshold between time t.sub.1 and another time t.sub.2 ; blue if threshold occurs between t.sub.2 and a later time t.sub.3 ; and red if threshold occurs between t.sub.3 and a later time t.sub.4…FIG. 8A is the first frame in the series and is taken prior to the arrival of the contrast agent; thus, no color is added to the frame. At the time of FIG. 8B, time has elapsed to somewhere between t.sub.1 and t.sub.2, as defined above, because the colors yellow and green are now visible. At this time, it is clear that perfusion all around the heart muscle is occurring--even in the posterior region of the heart, since some of the posterior area has been colored yellow… Additionally noted in FIGS. 8E and 8F, the right lateral region has been colorized red. This red colorization cannot be explained away as due to the effects of attenuation. The only other plausible explanation for the late "time-to-arrival" threshold is that there is some restriction in the flow of blood to this particular region--potentially a diseased condition.” Col. 10, l. 1-59). 
Levene modified by Frinking 030 does not teach that the color-coded time instants displayed on the generated structural image indicate boundaries of the plurality of blood vessels.
However, Yoshida discloses ultrasonic diagnostic apparatus, ultrasonic image processing apparatus, and medical diagnostic imaging apparatus, which is analogous art. Yoshida teaches that the color-coded time instants displayed on the generated structural image indicate boundaries of the plurality of blood vessels (“the connection between depicted blood vessels” [0100]) (“FIG. 7 shows a view for explaining projection processing using the second and the third volume data. FIG. 8 is a view showing an example of a color map used in the projection processing. The color map assigns different color tone to each pixel according to time and pixel values (brightness) of each pixel.” [0081]. “Then, the image generation unit 25 executes projection processing determining the depth direction as an eye direction as show in FIG. 7 with respect to the third volume data in accordance with each ray and selects a color tone associated with the contrast agent temporal information in accordance with each position by using the second volume data and a color map shown in FIG. 8, thereby generating a projected image (a four-dimensional parametric image) that the contrast agent characteristic amount at each position in the three-dimensional region is represented as a luminance value and the contrast agent temporal information is represented as a color tone (a step S6).” [0082]. “Based on such a configuration, when the projection range can be set, a user can very easily set an observation range, and the connection between depicted blood vessels can be improved by increasing the thickness.” [0100]).
Therefore, based on Yoshida’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Levene and Frinking 030 to have the color-coded time instants displayed on the generated structural image that indicate boundaries of the plurality of blood vessels, as taught by Yoshida, in order to facilitate tumor detection using blood vessels as a diagnostic target (Yoshida: [0055], [0085]).
Regarding claim 13, Levene modified by Frinking 030 teaches the system of claim 10.
Levene teaches that the displayed different time instants correspond to the different locations in the region of interest (“the posterior region”, “the right lateral region” Col. 10, l. 1-59) and are color-coded (“pixels are colored yellow if they exceed threshold within a certain time, t.sub.1 ; green if they have exceeded threshold between time t.sub.1 and another time t.sub.2 ; blue if threshold occurs between t.sub.2 and a later time t.sub.3 ; and red if threshold occurs between t.sub.3 and a later time t.sub.4…FIG. 8A is the first frame in the series and is taken prior to the arrival of the contrast agent; thus, no color is added to the frame. At the time of FIG. 8B, time has elapsed to somewhere between t.sub.1 and t.sub.2, as defined above, because the colors yellow and green are now visible. At this time, it is clear that perfusion all around the heart muscle is occurring--even in the posterior region of the heart, since some of the posterior area has been colored yellow… Additionally noted in FIGS. 8E and 8F, the right lateral region has been colorized red. This red colorization cannot be explained away as due to the effects of attenuation. The only other plausible explanation for the late "time-to-arrival" threshold is that there is some restriction in the flow of blood to this particular region--potentially a diseased condition.” Col. 10, l. 1-59). 
Levene modified by Frinking 030 does not teach that the color-coded time instants displayed on the generated structural image indicate boundaries of the plurality of blood vessels.
However, Yoshida discloses ultrasonic diagnostic apparatus, ultrasonic image processing apparatus, and medical diagnostic imaging apparatus, which is analogous art. Yoshida teaches that the color-coded time instants displayed on the generated structural image indicate boundaries of the plurality of blood vessels (“the connection between depicted blood vessels” [0100]) (“FIG. 7 shows a view for explaining projection processing using the second and the third volume data. FIG. 8 is a view showing an example of a color map used in the projection processing. The color map assigns different color tone to each pixel according to time and pixel values (brightness) of each pixel.” [0081]. “Then, the image generation unit 25 executes projection processing determining the depth direction as an eye direction as show in FIG. 7 with respect to the third volume data in accordance with each ray and selects a color tone associated with the contrast agent temporal information in accordance with each position by using the second volume data and a color map shown in FIG. 8, thereby generating a projected image (a four-dimensional parametric image) that the contrast agent characteristic amount at each position in the three-dimensional region is represented as a luminance value and the contrast agent temporal information is represented as a color tone (a step S6).” [0082]. “Based on such a configuration, when the projection range can be set, a user can very easily set an observation range, and the connection between depicted blood vessels can be improved by increasing the thickness.” [0100]).
Therefore, based on Yoshida’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Levene and Frinking 030 to have the color-coded time instants displayed on the generated structural image that indicate boundaries of the plurality of blood vessels, as taught by Yoshida, in order to facilitate tumor detection using blood vessels as a diagnostic target (Yoshida: [0055], [0085]).
Regarding claim 19, Levene modified by Frinking 030 teaches the method of claim 16, wherein:
Levene teaches that the displayed different time instants correspond to the different locations in the region of interest (“the posterior region”, “the right lateral region” Col. 10, l. 1-59) and are color-coded (“pixels are colored yellow if they exceed threshold within a certain time, t.sub.1 ; green if they have exceeded threshold between time t.sub.1 and another time t.sub.2 ; blue if threshold occurs between t.sub.2 and a later time t.sub.3 ; and red if threshold occurs between t.sub.3 and a later time t.sub.4…FIG. 8A is the first frame in the series and is taken prior to the arrival of the contrast agent; thus, no color is added to the frame. At the time of FIG. 8B, time has elapsed to somewhere between t.sub.1 and t.sub.2, as defined above, because the colors yellow and green are now visible. At this time, it is clear that perfusion all around the heart muscle is occurring--even in the posterior region of the heart, since some of the posterior area has been colored yellow… Additionally noted in FIGS. 8E and 8F, the right lateral region has been colorized red. This red colorization cannot be explained away as due to the effects of attenuation. The only other plausible explanation for the late "time-to-arrival" threshold is that there is some restriction in the flow of blood to this particular region--potentially a diseased condition.” Col. 10, l. 1-59). 
Levene modified by Frinking 030 does not teach that the color-coded time instants displayed on the generated structural image indicate boundaries of the plurality of blood vessels.
However, Yoshida discloses ultrasonic diagnostic apparatus, ultrasonic image processing apparatus, and medical diagnostic imaging apparatus, which is analogous art. Yoshida teaches that the color-coded time instants displayed on the generated structural image indicate boundaries of the plurality of blood vessels (“the connection between depicted blood vessels” [0100]) (“FIG. 7 shows a view for explaining projection processing using the second and the third volume data. FIG. 8 is a view showing an example of a color map used in the projection processing. The color map assigns different color tone to each pixel according to time and pixel values (brightness) of each pixel.” [0081]. “Then, the image generation unit 25 executes projection processing determining the depth direction as an eye direction as show in FIG. 7 with respect to the third volume data in accordance with each ray and selects a color tone associated with the contrast agent temporal information in accordance with each position by using the second volume data and a color map shown in FIG. 8, thereby generating a projected image (a four-dimensional parametric image) that the contrast agent characteristic amount at each position in the three-dimensional region is represented as a luminance value and the contrast agent temporal information is represented as a color tone (a step S6).” [0082]. “Based on such a configuration, when the projection range can be set, a user can very easily set an observation range, and the connection between depicted blood vessels can be improved by increasing the thickness.” [0100]).
Therefore, based on Yoshida’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Levene and Frinking 030  to have the color-coded time instants displayed on the generated structural image that indicate boundaries of the plurality of blood vessels, as taught by Yoshida, in order to facilitate tumor detection using blood vessels as a diagnostic target (Yoshida: [0055], [0085]).
Regarding claim 21, Levene modified by Frinking 030 teaches the system of claim 10, wherein:
Levene teaches that the different time instants indicate different blood perfusion rates in the plurality of blood vessels (“FIG. 8A is the first frame in the series and is taken prior to the arrival of the contrast agent; thus, no color is added to the frame. At the time of FIG. 8B, time has elapsed to somewhere between t.sub.1 and t.sub.2, as defined above, because the colors yellow and green are now visible. At this time, it is clear that perfusion all around the heart muscle is occurring--even in the posterior region of the heart, since some of the posterior area has been colored yellow… Additionally noted in FIGS. 8E and 8F, the right lateral region has been colorized red. This red colorization cannot be explained away as due to the effects of attenuation. The only other plausible explanation for the late "time-to-arrival" threshold is that there is some restriction in the flow of blood to this particular region--potentially a diseased condition.” Col. 10, l. 1-59). 
Levene modified by Frinking 030 does not teach that the region of interest comprises a plurality of blood vessels of different sizes.
However, Yoshida discloses ultrasonic diagnostic apparatus, ultrasonic image processing apparatus, and medical diagnostic imaging apparatus, which is analogous art. Yoshida teaches that the region of interest comprises a plurality of blood vessels of different sizes (“the image generation unit 25 utilizes the first volume data for each time phase associated with an analysis period (a period that is an analysis target of the four-dimensional parametric imaging in a predetermined period) in the first volume data over the predetermined period to generate second volume data indicative of temporal information concerning the contrast agent (a step S4). Here, the temporal information concerning the contrast agent is, e.g., an arrival time of the contrast agent at each position, a peak time of a signal value (or a luminance value), a Wash-In time, or a Wash-Out time.” [0059] “A technique according to this embodiment utilizes variance values to express the plurality of pieces of temporal information present along the eye direction. For example, in a region where blood vessels of a tumor and the like are complicated, the temporal information has a large variance in the depth direction. On the other hand, in a region that mainly consists of capillary blood vessels (perfusions) without large blood vessels, the temporal information has a small variance. That is, for example, whether staining is even or uneven or whether a large quantity of blood vessels and the like are contained can be expressed by changing a color in accordance with a variance.” [0085]. Note that the “complicated” tumor blood vessels are of different sizes because “the temporal information has a large variance in the depth direction” as opposed to the “capillary blood vessels” with the “small variance” because they are about the same size).
Therefore, based on Yoshida’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Levene and Frinking 030 to have the region of interest that comprises a plurality of blood vessels of different sizes, as taught by Yoshida, in order to facilitate tumor detection (Yoshida: [0085]).
Regarding claim 25, Levene modified by Frinking 030 teaches the method of claim 16, wherein:
Levene teaches that the different time instants indicate different blood perfusion rates in the plurality of blood vessels (“FIG. 8A is the first frame in the series and is taken prior to the arrival of the contrast agent; thus, no color is added to the frame. At the time of FIG. 8B, time has elapsed to somewhere between t.sub.1 and t.sub.2, as defined above, because the colors yellow and green are now visible. At this time, it is clear that perfusion all around the heart muscle is occurring--even in the posterior region of the heart, since some of the posterior area has been colored yellow… Additionally noted in FIGS. 8E and 8F, the right lateral region has been colorized red. This red colorization cannot be explained away as due to the effects of attenuation. The only other plausible explanation for the late "time-to-arrival" threshold is that there is some restriction in the flow of blood to this particular region--potentially a diseased condition.” Col. 10, l. 1-59). 
Levene modified by Frinking 030 does not teach that the region of interest comprises a plurality of blood vessels of different sizes.
However, Yoshida discloses ultrasonic diagnostic apparatus, ultrasonic image processing apparatus, and medical diagnostic imaging apparatus, which is analogous art. Yoshida teaches that the region of interest comprises a plurality of blood vessels of different sizes (“the image generation unit 25 utilizes the first volume data for each time phase associated with an analysis period (a period that is an analysis target of the four-dimensional parametric imaging in a predetermined period) in the first volume data over the predetermined period to generate second volume data indicative of temporal information concerning the contrast agent (a step S4). Here, the temporal information concerning the contrast agent is, e.g., an arrival time of the contrast agent at each position, a peak time of a signal value (or a luminance value), a Wash-In time, or a Wash-Out time.” [0059] “A technique according to this embodiment utilizes variance values to express the plurality of pieces of temporal information present along the eye direction. For example, in a region where blood vessels of a tumor and the like are complicated, the temporal information has a large variance in the depth direction. On the other hand, in a region that mainly consists of capillary blood vessels (perfusions) without large blood vessels, the temporal information has a small variance. That is, for example, whether staining is even or uneven or whether a large quantity of blood vessels and the like are contained can be expressed by changing a color in accordance with a variance.” [0085]. Note that the “complicated” tumor blood vessels are of different sizes because “the temporal information has a large variance in the depth direction” as opposed to the “capillary blood vessels” with the “small variance” because they are about the same size).
Therefore, based on Yoshida’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Levene and Frinking 030 to have the region of interest that comprises a plurality of blood vessels of different sizes, as taught by Yoshida, in order to facilitate tumor detection (Yoshida: [0085]).

Claims 6, 22, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Levene modified by Frinking 030 as applied to claims 1, 10, and 16, and further in view of Azar et al (US 20170049416), hereinafter Azar.
Regarding claim 6, Levene modified by Frinking 030 teaches the non-transitory computer-readable storage medium of claim 1.
Levene modified by Frinking 030 does not teach that the operations further comprise:
obtaining, for the each location, an updated global threshold; and
updating the generated structural image based at least on the updated global threshold of the each location.
However, Azar discloses ultrasonic diagnostic apparatus, ultrasonic image processing apparatus, and medical diagnostic imaging apparatus, which is analogous art. Azar teaches obtaining, for the each location (“the identified pixel value” Claim 11), an updated global threshold (“11. The method of claim 10, further comprising: receiving a signal indicative of a user change in the predetermined threshold, creating an updated threshold;” Claim 11); and
updating the generated structural image based at least on the updated global threshold of the each location (“11. The method of claim 10, further comprising: receiving a signal indicative of a user change in the predetermined threshold, creating an updated threshold; comparing the identified pixel value with the updated threshold; rendering the pixel of the strain image completely transparent in response to the identified pixel value not satisfying the updated threshold, creating a modified strain image pixel; rendering the pixel of the strain image semi-transparent or opaque in response to the identified pixel value satisfying the updated threshold, creating the modified strain image pixel” Claim 11).
Therefore, based on Azar’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Levene and Frinking 030 to have the operations further comprise obtaining, for the each location, an updated global threshold; and updating the generated structural image based at least on the updated global threshold of the each location, as taught by Azar, in order to facilitate user control over visualization of regions of interest (Azar: Claim 11).
Regarding claim 22, Levene modified by Frinking 030 teaches the system of claim 10.
Levene modified by Frinking 030 does not teach that the operations further comprise:
obtaining, for the each location, an updated global threshold; and
updating the generated structural image based at least on the updated global threshold of the each location.
However, Azar discloses ultrasonic diagnostic apparatus, ultrasonic image processing apparatus, and medical diagnostic imaging apparatus, which is analogous art. Azar teaches obtaining, for the each location (“the identified pixel value” Claim 11), an updated global threshold (“11. The method of claim 10, further comprising: receiving a signal indicative of a user change in the predetermined threshold, creating an updated threshold;” Claim 11); and
updating the generated structural image based at least on the updated global threshold of the each location (“11. The method of claim 10, further comprising: receiving a signal indicative of a user change in the predetermined threshold, creating an updated threshold; comparing the identified pixel value with the updated threshold; rendering the pixel of the strain image completely transparent in response to the identified pixel value not satisfying the updated threshold, creating a modified strain image pixel; rendering the pixel of the strain image semi-transparent or opaque in response to the identified pixel value satisfying the updated threshold, creating the modified strain image pixel” Claim 11).
Therefore, based on Azar’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Levene and Frinking 030 to have the operations that further comprise obtaining, for the each location, an updated global threshold; and updating the generated structural image based at least on the updated global threshold of the each location, as taught by Azar, in order to facilitate user control over visualization of regions of interest (Azar: Claim 11).
Regarding claim 26, Levene modified by Frinking 030 teaches the method of claim 16.
Levene modified by Frinking 030 does not teach that the operations further comprise:
obtaining, for the each location, an updated global threshold; and
updating the generated structural image based at least on the updated global threshold of the each location.
However, Azar discloses ultrasonic diagnostic apparatus, ultrasonic image processing apparatus, and medical diagnostic imaging apparatus, which is analogous art. Azar teaches obtaining, for the each location (“the identified pixel value” Claim 11), an updated global threshold (“11. The method of claim 10, further comprising: receiving a signal indicative of a user change in the predetermined threshold, creating an updated threshold;” Claim 11); and
updating the generated structural image based at least on the updated global threshold of the each location (“11. The method of claim 10, further comprising: receiving a signal indicative of a user change in the predetermined threshold, creating an updated threshold; comparing the identified pixel value with the updated threshold; rendering the pixel of the strain image completely transparent in response to the identified pixel value not satisfying the updated threshold, creating a modified strain image pixel; rendering the pixel of the strain image semi-transparent or opaque in response to the identified pixel value satisfying the updated threshold, creating the modified strain image pixel” Claim 11).
Therefore, based on Azar’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Levene and Frinking 030 to have the operations that further comprise obtaining, for the each location, an updated global threshold; and updating the generated structural image based at least on the updated global threshold of the each location, as taught by Azar, in order to facilitate user control over visualization of regions of interest (Azar: Claim 11).


Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Levene modified by Frinking 030 as applied to claims 1, 10, and 16, and further in view of Lyman et al (US 20200357117), hereinafter, Lyman.
Regarding claim 7, Levene modified by Frinking 030 teaches the non-transitory computer-readable storage medium of claim 1, wherein:
Levene teaches that before the generating the structural image, the operations further comprise: 
determining, based on a predetermined relative time instant (24)(a time instant of the “maximum 24” Col. 2, l. 55, Fig. 2B) and the determined relative time instant of the each location, one or more locations showing abnormality (“in Fig. 2B…The time-intensity curve for the region of interest indicates that region X is normal, healthy tissue. FIG. 2D depicts lateral region Z of heart 10 that might be characterized by a disease condition, such as ischemia, where the blood circulation to tissue in region Z is less than optimal. Because the blood flow is not optimal, it can be seen that maximum 27 is lower than the maximum 24 in region X and that the time to maximum in region Z is greater than the time to maximum in region X. Region Z, known to be unaffected by attenuation, shows a delay in both the time and intensity of the contrast agent. This indicates an abnormality in that ROI…Thus, if region Y were anterior as opposed to posterior to the transducer, one would expect dotted profile 25 to appear as the time-intensity curve.” Fig. 2C, Col. 2, l. 50- Col. 3, l. 16. Because, the “time-intensity curve for the region of interest indicates that region X is normal,” the time instant of the “maximum 24” Col. 2, l. 55, is a predetermined relative time instant. It is relative with respect to the starting time on the TIME axis in Figs. 2B-D).
Levene modified by Frinking 030 further does not teach that the generated structural image comprises one or more labels indicating the one or more locations showing abnormality.
However, Lyman discloses a heat map generating system and methods for use therewith, which is analogous art. Lyman teaches that the generated structural image (“the medical scan image data” [0282]; “medical scans” [0283]) comprise one or more labels (“medical labels” [0283]) indicating the one or more locations (“the heat map highlights or shades” [0282]) showing abnormality (“the heat map visualization data is superimposed on or overlaid on the medical scan image data via a transparency function, where features of the original image data are still visible and the heat map highlights or shades the original image data in accordance with the color values/intensities of the heat map visualization data. The heat maps can be displayed in conjunction with text identifying the corresponding abnormality class" [0282]; “a multi-label medical scan analysis system 3002 implemented as a multi-label heat map generating system is operable receive, via a receiver, a plurality of medical scans and a plurality of medical labels corresponding to the plurality of medical scans, where each of the plurality of medical labels correspond to one of a set of abnormality classes.” [0283]; Fig. 14A).
Therefore, based on Lyman’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Levene and Frinking 030 to have the generated structural image that comprises one or more labels indicating the one or more locations showing abnormality, as taught by Lyman, in order to facilitate classification of abnormality classes (Lyman: [0283]).
Regarding claim 14, Levene modified by Frinking 030 teaches the system of claim 10, wherein:
Levene teaches that before the generating the structural image, the operations further comprise determining, based on a predetermined relative time instant (24)(a time instant of the “maximum 24” Col. 2, l. 55, Fig. 2B) and the determined relative time instant of the each location, one or more locations showing abnormality (“in Fig. 2B…The time-intensity curve for the region of interest indicates that region X is normal, healthy tissue. FIG. 2D depicts lateral region Z of heart 10 that might be characterized by a disease condition, such as ischemia, where the blood circulation to tissue in region Z is less than optimal. Because the blood flow is not optimal, it can be seen that maximum 27 is lower than the maximum 24 in region X and that the time to maximum in region Z is greater than the time to maximum in region X. Region Z, known to be unaffected by attenuation, shows a delay in both the time and intensity of the contrast agent. This indicates an abnormality in that ROI…Thus, if region Y were anterior as opposed to posterior to the transducer, one would expect dotted profile 25 to appear as the time-intensity curve.” Fig. 2C, Col. 2, l. 50- Col. 3, l. 16. Because, the “time-intensity curve for the region of interest indicates that region X is normal,” the time instant of the “maximum 24” Col. 2, l. 55, is a predetermined relative time instant. It is relative with respect to the starting time on the TIME axis in Figs. 2B-D).
Levene modified by Frinking 030 further does not teach that the generated structural image comprises one or more labels indicating the one or more locations showing abnormality.
However, Lyman discloses a heat map generating system and methods for use therewith, which is analogous art. Lyman teaches that the generated structural image (“the medical scan image data” [0282]; “medical scans” [0283]) comprise one or more labels (“medical labels” [0283]) indicating the one or more locations (“the heat map highlights or shades” [0282]) showing abnormality (“the heat map visualization data is superimposed on or overlaid on the medical scan image data via a transparency function, where features of the original image data are still visible and the heat map highlights or shades the original image data in accordance with the color values/intensities of the heat map visualization data. The heat maps can be displayed in conjunction with text identifying the corresponding abnormality class" [0282]; “a multi-label medical scan analysis system 3002 implemented as a multi-label heat map generating system is operable receive, via a receiver, a plurality of medical scans and a plurality of medical labels corresponding to the plurality of medical scans, where each of the plurality of medical labels correspond to one of a set of abnormality classes.” [0283]; Fig. 14A).
Therefore, based on Lyman’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Levene and Frinking 030 to have the generated structural image that comprises one or more labels indicating the one or more locations showing abnormality, as taught by Lyman, in order to facilitate classification of abnormality classes (Lyman: [0283]).
Regarding claim 20, Levene modified by Frinking 030 teaches the method of claim 16, 
Levene teaches that before the generating the structural image, further comprising: 
determining, based on a predetermined relative time instant (24)(a time instant of the “maximum 24” Col. 2, l. 55, Fig. 2B) and the determined relative time instant of the each location, one or more locations showing abnormality (“in Fig. 2B…The time-intensity curve for the region of interest indicates that region X is normal, healthy tissue. FIG. 2D depicts lateral region Z of heart 10 that might be characterized by a disease condition, such as ischemia, where the blood circulation to tissue in region Z is less than optimal. Because the blood flow is not optimal, it can be seen that maximum 27 is lower than the maximum 24 in region X and that the time to maximum in region Z is greater than the time to maximum in region X. Region Z, known to be unaffected by attenuation, shows a delay in both the time and intensity of the contrast agent. This indicates an abnormality in that ROI…Thus, if region Y were anterior as opposed to posterior to the transducer, one would expect dotted profile 25 to appear as the time-intensity curve.” Fig. 2C, Col. 2, l. 50- Col. 3, l. 16. Because, the “time-intensity curve for the region of interest indicates that region X is normal,” the time instant of the “maximum 24” Col. 2, l. 55, is a predetermined relative time instant. It is relative with respect to the starting time on the TIME axis in Figs. 2B-D).
Levene modified by Frinking 030 further does not teach that the generated structural image comprises one or more labels indicating the one or more locations showing abnormality.
However, Lyman discloses a heat map generating system and methods for use therewith, which is analogous art. Lyman teaches that the generated structural image (“the medical scan image data” [0282]; “medical scans” [0283]) comprise one or more labels (“medical labels” [0283]) indicating the one or more locations (“the heat map highlights or shades” [0282]) showing abnormality (“the heat map visualization data is superimposed on or overlaid on the medical scan image data via a transparency function, where features of the original image data are still visible and the heat map highlights or shades the original image data in accordance with the color values/intensities of the heat map visualization data. The heat maps can be displayed in conjunction with text identifying the corresponding abnormality class" [0282]; “a multi-label medical scan analysis system 3002 implemented as a multi-label heat map generating system is operable receive, via a receiver, a plurality of medical scans and a plurality of medical labels corresponding to the plurality of medical scans, where each of the plurality of medical labels correspond to one of a set of abnormality classes.” [0283]; Fig. 14A).
Therefore, based on Lyman’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Levene and Frinking 030 to have the generated structural image that comprises one or more labels indicating the one or more locations showing abnormality, as taught by Lyman, in order to facilitate classification of abnormality classes (Lyman: [0283]).

Claims 8, 15, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Levene modified by Frinking 030 as applied to claims 1, 10, and 16, and further in view of Frinking et al (US 20110213244), hereinafter, Frinking.
Regarding claim 8, Levene modified by Frinking 030 teaches the non-transitory computer-readable storage medium of claim 1.
Levene teaches generating the structural image of the region of interest (Figs. 8A-8F) based on the determined relative time instant of the each location (“FIGS. 8A-8F show a series of six frames that have been colorized using the time-to-arrival parameter. Thus, individual pixels are colored when they meet or exceed a certain intensity threshold at a specific time… pixels are colored yellow if they exceed threshold within a certain time, t.sub.1 ; green if they have exceeded threshold between time t.sub.1 and another time t.sub.2 ; blue if threshold occurs between t.sub.2 and a later time t.sub.3 ; and red if threshold occurs between t.sub.3 and a later time t.sub.4.”. Col. 10, l. 1-12).
 Levene modified by Frinking 030 does not teach that before the generating the structural image, the operations further comprise: 
obtaining a window size for image smoothing; and
that the generating the structural image of the region of interest based at least on the determined relative time instant of the each location comprises: 
generating the structural image of the region of interest based at least on the window size and the determined relative time instant of the each location.
However, Frinking discloses a Real-Time Perfusion Imaging and Quantification, which is analogous art. Frinking teaches obtaining a window size for image smoothing (“m …is a smoothing length representing a number of the pixel values in the smoothing set (and then the number of the corresponding original images)…the smoothing time-window… the smoothing length m… typical values of the smoothing length m are 2-6 (corresponding to a smoothing time-window of 0.2-0.6s for the same frame rate of 10 original images per second).” [0066]); and
generating the structural image of the region of interest (954, 960) based at least on the window size (“the smoothed image 924 is obtained by applying the smoothing function for each pixel of the delimited image 918 having a value different from 0 in the delimitation mask 912 (i.e., inside-the region of interest)." [0093]. “A filter 927 applies the filtering algorithm to each new version of the smoothed image 924, so-as to generate a corresponding filtered image that is added in succession to a repository 930” [0094]) and the determined relative time instant of the each location (“The wash-in duration”) (“The wash-in duration is obtained as the difference between the value in the peak detection map 939 (i.e., the peak number) and the value in the arrival map 937 (i.e., the arrival number) multiplied by the inverse of the frame rate of the video images 906. This operation generates a wash-in image 954, which is continually overridden for each new filtered image (action "A4.7_Calculate"). For each pixel, the wash-in image 954 includes the corresponding wash-in rate that has been calculated in response to the detection of its peak, or the value 0 otherwise… The wash-in rate is then replaced with the corresponding color representation before its addition to the wash-in image 954." [0099], Fig. 9B).
Therefore, based on Frinking’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Levene and Frinking 030 to have the steps of obtaining a window size for image smoothing; and generating the structural image of the region of interest based at least on the window size and the determined relative time instant of the each location, as taught by Frinking, in order to smooth the rendering by allowing the best possible perception of the perfusion process by removing spikes in sets of pixel values (Frinking: [0066]).
Regarding claim 15, Levene modified by Frinking 030 teaches the system of claim 10.
Levene teaches generating the structural image of the region of interest (Figs. 8A-8F) based on the determined relative time instant of the each location (“FIGS. 8A-8F show a series of six frames that have been colorized using the time-to-arrival parameter. Thus, individual pixels are colored when they meet or exceed a certain intensity threshold at a specific time… pixels are colored yellow if they exceed threshold within a certain time, t.sub.1 ; green if they have exceeded threshold between time t.sub.1 and another time t.sub.2 ; blue if threshold occurs between t.sub.2 and a later time t.sub.3 ; and red if threshold occurs between t.sub.3 and a later time t.sub.4.”. Col. 10, l. 1-12).
 Levene modified by Frinking 030 does not teach that before the generating the structural image, the operations further comprise: 
obtaining a window size for image smoothing; and
that the generating the structural image of the region of interest based at least on the determined relative time instant of the each location comprises: 
generating the structural image of the region of interest based at least on the window size and the determined relative time instant of the each location.
However, Frinking discloses a Real-Time Perfusion Imaging and Quantification, which is analogous art. Frinking teaches obtaining a window size for image smoothing (“m …is a smoothing length representing a number of the pixel values in the smoothing set (and then the number of the corresponding original images)…the smoothing time-window… the smoothing length m… typical values of the smoothing length m are 2-6 (corresponding to a smoothing time-window of 0.2-0.6s for the same frame rate of 10 original images per second).” [0066]); and
generating the structural image of the region of interest (954, 960) based at least on the window size (“the smoothed image 924 is obtained by applying the smoothing function for each pixel of the delimited image 918 having a value different from 0 in the delimitation mask 912 (i.e., inside-the region of interest)." [0093]. “A filter 927 applies the filtering algorithm to each new version of the smoothed image 924, so-as to generate a corresponding filtered image that is added in succession to a repository 930” [0094]) and the determined relative time instant of the each location (“The wash-in duration”) (“The wash-in duration is obtained as the difference between the value in the peak detection map 939 (i.e., the peak number) and the value in the arrival map 937 (i.e., the arrival number) multiplied by the inverse of the frame rate of the video images 906. This operation generates a wash-in image 954, which is continually overridden for each new filtered image (action "A4.7_Calculate"). For each pixel, the wash-in image 954 includes the corresponding wash-in rate that has been calculated in response to the detection of its peak, or the value 0 otherwise… The wash-in rate is then replaced with the corresponding color representation before its addition to the wash-in image 954." [0099], Fig. 9B).
Therefore, based on Frinking’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Levene and Frinking 030 to have the steps of obtaining a window size for image smoothing; and generating the structural image of the region of interest based at least on the window size and the determined relative time instant of the each location, as taught by Frinking, in order to smooth the rendering by allowing the best possible perception of the perfusion process by removing spikes in sets of pixel values (Frinking: [0066]).
Regarding claim 24, Levene modified by Frinking 030 teaches the method of claim 16.
Levene teaches generating the structural image of the region of interest (Figs. 8A-8F) based on the determined relative time instant of the each location (“FIGS. 8A-8F show a series of six frames that have been colorized using the time-to-arrival parameter. Thus, individual pixels are colored when they meet or exceed a certain intensity threshold at a specific time… pixels are colored yellow if they exceed threshold within a certain time, t.sub.1 ; green if they have exceeded threshold between time t.sub.1 and another time t.sub.2 ; blue if threshold occurs between t.sub.2 and a later time t.sub.3 ; and red if threshold occurs between t.sub.3 and a later time t.sub.4.”. Col. 10, l. 1-12).
 Levene modified by Frinking 030 does not teach that before the generating the structural image, the operations further comprise: 
obtaining a window size for image smoothing; and
that the generating the structural image of the region of interest based at least on the determined relative time instant of the each location comprises: 
generating the structural image of the region of interest based at least on the window size and the determined relative time instant of the each location.
However, Frinking discloses a Real-Time Perfusion Imaging and Quantification, which is analogous art. Frinking teaches obtaining a window size for image smoothing (“m …is a smoothing length representing a number of the pixel values in the smoothing set (and then the number of the corresponding original images)…the smoothing time-window… the smoothing length m… typical values of the smoothing length m are 2-6 (corresponding to a smoothing time-window of 0.2-0.6s for the same frame rate of 10 original images per second).” [0066]); and
generating the structural image of the region of interest (954, 960) based at least on the window size (“the smoothed image 924 is obtained by applying the smoothing function for each pixel of the delimited image 918 having a value different from 0 in the delimitation mask 912 (i.e., inside-the region of interest)." [0093]. “A filter 927 applies the filtering algorithm to each new version of the smoothed image 924, so-as to generate a corresponding filtered image that is added in succession to a repository 930” [0094]) and the determined relative time instant of the each location (“The wash-in duration”) (“The wash-in duration is obtained as the difference between the value in the peak detection map 939 (i.e., the peak number) and the value in the arrival map 937 (i.e., the arrival number) multiplied by the inverse of the frame rate of the video images 906. This operation generates a wash-in image 954, which is continually overridden for each new filtered image (action "A4.7_Calculate"). For each pixel, the wash-in image 954 includes the corresponding wash-in rate that has been calculated in response to the detection of its peak, or the value 0 otherwise… The wash-in rate is then replaced with the corresponding color representation before its addition to the wash-in image 954." [0099], Fig. 9B).
Therefore, based on Frinking’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Levene and Frinking 030 to have the steps of obtaining a window size for image smoothing; and generating the structural image of the region of interest based at least on the window size and the determined relative time instant of the each location, as taught by Frinking, in order to smooth the rendering by allowing the best possible perception of the perfusion process by removing spikes in sets of pixel values (Frinking: [0066]).

Response to Arguments
Applicant's arguments filed 10/05/2022 have been fully considered and are persuasive. Therefore, the 102 rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Levene in view of Frinking 030. 

Response to the 35 U.S.C. §102 and 103 rejection arguments on pages 9-12 of the REMARKS.
Claims 1, 4-10, 13-16, and 19-26
The Applicant argues that “Yoshida, Lyman, and Frinking fail to cure the deficiencies of Levene and Duncan. Those references are cited for allegedly teaching other aspects of the claims. See Office Action at 18- 38. However, they fail to teach or suggest the above-quoted elements of amended claim 1.” (Pages 10-11). These arguments are moot because the rejections of claims 1, 10, and 16 are made over Levene in view of Frinking 030. Frinking 030 teaches obtaining a percentage threshold (“1-10%”) for the peak value (“the maximum linearized signal”) (“The threshold TH may set to be higher than a corresponding (reduced) contribution of the tissues in the linearized signal (i.e., higher than a linearized limit, which is obtained by linearizing an original limit of the contribution of the tissues in the echo signal). For this purpose, the threshold TH may be set to a predefined percentage of the maximum linearized signal; for example, the threshold TH may chosen in the range of 1-10%, for example in the range of 4-7%, such as equal to 5%, of the maximum linearized signal. In this way, the linearized values that are higher than the threshold TH represent the contrast agent only” [0062]), wherein the percentage threshold is same for the multiple locations (“the ROI” [0022]) (“a plurality of original values...This result is achieved by operating on a set of selected locations, which set may include all the locations of the original images or a portion thereof (for example, in a region or interest, or ROI)." [0014]. “Typically, the linearized value is proportional to a local echo power.” [0015]. “For this purpose, … a linearized image is generated by linearizing the compressed values for the pixels within the ROI; the linearized values so obtained are then compared with the threshold.” [0022]). The dependent claims are not allowable because the respective base claims are not allowable and because the additional limitations of the dependent claims are also rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AB/Examiner, Art Unit 3793              
 


/YI-SHAN YANG/Primary Examiner, Art Unit 3793